Citation Nr: 9932580	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.

2.  Entitlement to service connection for defective hearing 
in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1971.  
This appeal arises from an October 1997 rating action in 
which the RO denied service connection for hearing loss.  The 
veteran was afforded a hearing before an RO hearing officer 
in September 1998.  A transcript of the hearing is of record.

The RO has not designated the veteran's claim for service 
connection for hearing loss as pertaining to the left ear, 
right ear, or both ears.  The veteran's claim for service 
connection for hearing loss was initially denied by the RO in 
April 1972.  The veteran was notified of the denial and of 
his appellate rights by letter of April 1972, but he did not 
file a timely notice of disagreement with the April 1972 RO 
decision.  By rating action of September 1984, the RO denied 
service connection for hearing loss on the grounds that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran was notified of the denial and of his 
appellate rights by letter of October 1984, but he did not 
file a timely notice of disagreement with the September 1984 
RO decision.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a rating decision in September 1984.  The veteran was 
notified of that determination and did not file a timely 
appeal.  

2.  Evidence added to the record since September 1984 is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  

3.  The evidence of record shows that the veteran has current 
right ear hearing loss which has been linked by a physician 
to acoustic trauma the veteran experienced during service.  

4.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for left ear hearing loss is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the final, unappealed September 
1984 rating decision, which denied the veteran's claim for 
service connection for bilateral hearing loss is new and the 
claim is reopened.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).  

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303(b), (d), 3.385 (1999).  

3.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
left ear hearing loss.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records discloses that, on 
pre-entrance examination, audiometric testing of the right 
ear showed pure tone thresholds of 15 db, 15 db,  10 db, and 
10 db, at 500, 1000, 2000, and 4000 Hertz.  The left ear 
showed thresholds of 15 db, 15db, 0 db, and 10 db, at 500, 
1000, 2000, and 4000 Hertz.  Readings at 3000 Hertz were not 
recorded.  

In a September 1970 service treatment record, audiometric 
testing of the right ear showed pure tone thresholds of 80 
db, 75 db, 70 db, 85 db, and 95 db, at 500, 1000, 2000, 3000, 
and 4000 Hertz.  The left ear showed thresholds of 90 db, 95 
db, 100 db, 100 db, and 95 db, at 500, 1000, 2000, 3000, and 
4000 Hertz.  The impression was hearing impairment secondary 
to gun fire.  

The service discharge examination revealed a whispered voice 
reading of 15/15 in both ears.

The veteran received a VA audiometric examination in March 
1972.  The right ear showed pure tone thresholds of -10 db, -
10 db, -5 db, and 25 db, at 500, 1000, 2000, and 4000 Hertz.  
The left ear showed thresholds of -10 db, -10 db, -10 db, and 
25 db, at 500, 1000, 2000, and 4000 Hertz.  Speech 
recognition ability was at 94% in the right ear and 96% in 
the left ear. 

A VA outpatient treatment record dated in July 1975 revealed 
that the veteran was seen with complaints of pain and 
decreased hearing.  It was noted that an audiogram that was 
performed was not reliable and that the veteran was 
malingering.  The assessment was question of mixed hearing 
loss.

Private outpatient records dated in January 1995 an October 
1996 indicate that on gross evaluation the veteran's hearing 
was intact to voice and finger rub.  On private audiometric 
examination in October 1996, the examiner diagnosed high 
frequency sensorineural hearing loss in the left ear and mild 
to moderate sensorineural hearing loss in the right ear with 
decreased discrimination.  

The veteran received a VA audiometric examination in August 
1997.  He complained of hearing loss in both ears with the 
right ear being worse than the left ear.  The right ear 
showed pure tone thresholds of 25 db, 30 db, 25 db, 25 db and 
25 db, at 500, 1000, 2000, 3000, and 4000 Hertz.  The left 
ear showed thresholds of 10 db, 10 db, 10 db, 25 db, and 35 
db, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition ability was at 10% in the right ear and 100% in 
the left ear.  The diagnosis was normal hearing in the left 
ear, except for a mild sensorineural hearing loss at 4000 
Hertz, and mild sensorineural hearing loss at all frequencies 
in the right ear.   The examiner commented that the 10% 
discrimination score for the right ear, as well as other 
clinical findings, suggested a possible retrocochlear lesion 
that needed further evaluation.  

The veteran received a subsequent VA audiometric examination 
in October 1997.    The right ear showed pure tone thresholds 
of 20 db, 30 db, 30 db, 35 db and 45 db, at 500, 1000, 2000, 
3000, and 4000 Hertz.  The left ear showed thresholds of 10 
db, 5 db, 5 db, 25 db, and 35 db, at 500, 1000, 2000, 3000, 
and 4000 Hertz.  Speech recognition ability was at 20% in the 
right ear and 100% in the left ear.  The results were 
indicative of normal hearing in the lower frequencies of the 
left ear and a mild sensorineural hearing loss at 4000 Hertz 
only.  The right ear exhibited mild sensorineural hearing 
loss throughout the frequency range.  The examiner again 
commented on the possibility of a retrocochlear lesion as 
causing the poor discrimination score for the right ear.  

In an October 1997 rating action, the RO granted service 
connection for tinnitus.  It was noted that the veteran was 
exposed to acoustic trauma in service.

At a September 1998 RO hearing on appeal, the veteran 
testified that he suffered acoustic trauma while in service.  
He stated that he currently had complete loss of hearing in 
his right ear.  

A medical questionnaire dated in September 1998 was submitted 
by the veteran's private physician, A. Brill, M.D., whose 
specialty was in otolaryngology.  Dr. Brill stated that he 
had reviewed the veteran's medical records and that the 
veteran's type of hearing loss could be caused by exposure to 
acoustic trauma.  It was noted that the veteran was exposed 
to sufficient acoustic trauma to cause hearing loss.  It was 
further noted that it was at least as likely as not that the 
veteran's current hearing loss was caused by the acoustic 
trauma he experienced in Vietnam.
  
II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  In order to 
reopen a previously and finally disallowed claim, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

In this regard, the Board notes that a rating decision in 
September 1984 denied service connection for hearing loss.  
The veteran was notified of that determination and did not 
file a notice of disagreement within one year of the 
notification.  Therefore, that decision became final.  
Accordingly, the Board must make a determination as to 
whether or not the evidence is new and material to reopen the 
veteran's claim.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

New and material evidence 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence that was of record in September 1984 showed that 
the veteran was exposed to acoustic trauma during service, 
but that audiometric evaluations prior to the veteran's 
separation from service and in 1972 revealed pure tone 
thresholds and speech discrimination scores that did not meet 
the criteria for hearing loss disability in 38 C.F.R. 
§ 3.385.  

Evidence added to the record since 1984 includes a private 
outpatient record dated in October 1996 and reports of VA 
compensation examinations in August and October 1997 that 
showed increased pure tone thresholds and diagnoses of 
sensorineural hearing loss in both ears.  Further, a private 
otolaryngologist opined in September 1998 that it was at 
least as likely as not that the veteran's current hearing 
loss was caused by the acoustic trauma he experienced in 
service.  

The Board finds that the evidence added to the record since 
1984 is so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  Accordingly, his 
claim is reopened.  

Well groundedness 

Next, the Board must answer the question as to whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim 
because such development would be futile.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will 
be explained below, the Board finds that his claim for 
defective hearing in the right ear is well-grounded and that 
his claim for defective hearing of the left ear is not well-
grounded.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

As regards the right ear, the Board finds that the veteran's 
claim for service connection for is well-grounded.  The 
veteran was diagnosed with hearing loss in service, secondary 
to gunfire.  As such, the second Caluza requirement is met.  
Two current VA audiological examinations reveal hearing loss 
pursuant to the criteria set forth in 38 C.F.R. § 3.385; the 
first Caluza requirement is met.  Lastly, The veteran's 
private physician has attributed the veteran's current 
hearing loss to service.  Thus, the third Caluza requirement 
is also met.  Therefore, the veteran's claim for service 
connection for right ear hearing loss is well grounded.  

As regards the left ear, two current VA audiological 
examinations provide clear evidence that the veteran does not 
currently have a hearing loss disability in the left ear as 
defined by VA regulation; there is no clinical evidence that 
he does have a left ear hearing loss disability.  The Court 
has held that Congress specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents had resulted in a disability; in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 2 Vet.App. 223 (1992).  Thus, the 
Caluza requirement requiring a current disability has not 
been met.  Furthermore, although the veteran's private 
physician has attributed his hearing loss to acoustic trauma 
in service, it is not clear from the physician's statement as 
to whether he was referring to the left ear, right ear, or 
both ears.  Nevertheless, there is no evidence of a current 
hearing loss disability in the left ear.  Here, at least one 
of the three Caluza requirements to establish a well grounded 
claim for service connection for defective hearing in the 
left ear has not been met.  The veteran has not provided 
evidence of a well-grounded claim, and therefore, the claim 
for service connection for left ear hearing loss must be 
denied as not being well grounded.  

Service connection for right ear hearing loss 

Inasmuch as the veteran's claim for service connection for 
right ear hearing loss has been determined to be well 
grounded, the Board must now proceed to consideration of this 
claim on the merits, weighing all the evidence of record.  

It is clear from the record that the veteran sustained 
acoustic trauma in service.  Indeed, he had fairly severe 
temporary bilateral hearing loss following that acoustic 
trauma; however, his hearing returned to normal during 
service and the audiometric findings remained at a level 
below those needed to meet the criteria for hearing loss 
disability until 1997.  On VA examination in 1997, the pure 
tone thresholds and speech discrimination scores for the 
veteran's right ear met the criteria for hearing loss 
disability set forth in § 3.385.  Further, a private 
otolaryngologist opined in September 1998 that it was at 
least as likely as not that the veteran's hearing loss was 
caused by the documented acoustic trauma in service.  

On the other hand, a VA examiner commented on 2 VA 
compensation examinations in 1997 that the clinical findings 
suggested the possibility of a retrocochlear lesion as the 
cause for the abnormal clinical data.  Although further 
investigation was recommended to evaluate those data, the 
record does not reflect such evaluation.  Nevertheless, the 
Board finds that the VA examiner's comments are no more than 
speculative, whereas the private examiner's statements were 
very definite to the effect that the in-service acoustic 
trauma caused the veteran's current hearing loss.  Weighing 
the evidence, the Board finds that the evidence favors a 
finding that the veteran's current right ear hearing loss was 
caused by the acoustic trauma he experienced during service.  
Thus, the evidence establishes that his right ear hearing 
loss was incurred in service.  

Therefore, service connection for right ear hearing loss is 
established.  


ORDER

Service connection for right ear hearing loss is granted.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service-connection for left ear 
hearing loss, the appeal as to that issue is denied.

		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

